Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2019

                                      No. 04-19-00297-CV

          IN THE INTEREST OF J.J.C.B.R., J.E.R., AND J.J.D.R., CHILDREN,
                                   Appellant

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01636
                          Honorable Genie Wright, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was originally due to be filed on May 20, 2019.
Because the reporter’s record was not filed by the due date, on May 22, 2019, this court ordered
the reporter’s record to be filed by June 3, 2019. TEX. R. APP. P. 35.3(c). This court’s order
stated, “FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.”

        On June 3, 2019, this court left a message for the court reporter responsible for preparing
the reporter’s record, Ms. Angie Jimenez, inquiring about the status of the record. Ms. Jimenez
did not respond to the message.

        It is therefore ORDERED that Ms. Jimenez file the reporter’s record in this appeal no
later than June 17, 2019. See id. (limiting extensions for filing record in accelerated appeals to
ten days); see also TEX. R. APP. P. 28.4(b)(2) (precluding appellate court from granting
extensions of time to file record in excess of thirty days cumulatively). If the record is not
received by such date, an order may be issued directing Ms. Jimenez to appear and show cause
why she should not be held in contempt for failing to file the record. The clerk of this court shall
cause a copy of this order to be served on Ms. Jimenez by certified mail, return receipt requested,
or give other personal notice of this order with proof of delivery. Because “[t]he trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve a copy of this order on the
Honorable Peter Sakai, Judge of the 225th Judicial District Court. See also TEX. R. APP. P.
28.4(b)(1) (requiring trial court to direct the court reporter “to immediately commence the
preparation of the reporter’s record” in a parental termination appeal and to “arrange for a
substitute reporter, if necessary”).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court